DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 11/15/2021 regarding claims 1-11 is fully considered. Of the above claims, claims 1-5 have been canceled.
Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 11/15/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the plurality of media sensor ports traverse across the entire media path” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Objections
Claims 6-11 are objected to because of the following informalities:  
Regarding claim 6-11, previously presented claims 6-11 are mislabeled as “new”.
Regarding claim 7, the recitation of “the entire media path” in line 2 lacks antecedent basis.
Regarding claim 11, the recitation of “the media guide” in lines 3-4 lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monteith et al. (US 2005/0036819 A1).
Monteith et al. teach the following claimed limitations:
Regarding claim 6, a media processing device (printer 26; FIGs. 5, 16) comprising:
a first and second media guiding portions to guide media along a media path along a first direction (left and right portions of inner door panel 33 right before the driven platen roll 174; FIG. 16; the portions of the inner door panel 33 right before the driven platen roll 174 guide webs to the roll 174); and
a plurality of media sensor ports traversing the media path from the first media guiding portion to the second media guiding portion (holes 408’, 409’ and 410’ in inner door panel 33; FIGs. 16-18).
Regarding claim 7, the plurality of media sensor ports traverse across the entire media path (holes 408’, 409’ and 410’ traverse across an entire media path in the middle between the holes 408’ and 410’; FIG. 16).
Regarding claim 8, each of the plurality of media sensor ports is adjacent to a media sensor (sensors 408, 409 and 410 sense the webs W1, W3 and W2, respectively, through holes 408’, 409’ and 410’; [0044]; FIG. 16).
Regarding claim 9, a platen configured to contact media and create a nip (the label web W2 as being threaded along a path having a center line CL2 from the roll R2 to between a print head 158 and a platen roll 174; [0039]; FIGs. 1-2, 6) adjacent to the plurality of media sensor ports (platen roll 174 adjacent to holes 408’, 409’ and 410’; FIG. 16).
Regarding claim 10, a printhead having a length extending across the media path (print head 158; FIGs. 1-2), wherein the plurality of media sensor ports are 
Regarding claim 11, a method for sensing media in a media processing device (method for using sensors 408, 409 and 410 in printer 26; FIGs. 5, 16), the method comprising:
driving media, via a platen, along a media path (platen roll 174; FIGs. 1-2, 6, 16), wherein the platen is located opposite the media path from a printhead (print head 158; FIGs 1-2, 6) and a first and second media guide are located on each side of a media guide (left and right portions of inner door panel 33 right before the driven platen roll 174; FIG. 16; the portions of the inner door panel 33 right before the driven platen roll 174 guide webs to the roll 174); and
sensing the media, via a plurality of sensors positioned to view the media through a plurality of media sensor ports (sensors 408, 409 and 410 sense the webs W1, W3 and W2, respectively, through holes 408’, 409’ and 410’; [0044]; FIG. 16), wherein each of the plurality of sensors is paired with one of the plurality of media sensor ports (FIG. 16), and the media sensor ports are positioned from the first media guide to the second media guide (holes 408’, 409’ and 410’ traverse across an entire media path in the middle between the holes 408’ and 410’; FIG. 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




29 November 2021
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853